— In two condemnation proceedings,- the claimants appeal from an order of the Supreme Court, Orange County, dated July 25, 1974, which denied their motions (a separate one in each proceeding) to vacate the condemnor’s demands for bills of particulars. Order reversed, without costs, and motions granted. The bills of particulars demanded in these proceedings seek to compel production of items which are evidentiary merely and are the means by which the pleaders will prove their claims, rather than the specification of what they will claim. This is improper (cf White Plains Urban Renewal Agency v Einhorn, 38 AD2d 979; 6 Carmody-Wait 2d, NY Practice, § 36:13). Martuscello, Acting P. J., Cohalan, Christ, Munder and Shapiro, JJ., concur.